--------------------------------------------------------------------------------

Exhibit 10.74
 
WAIVER AND AMENDMENT AGREEMENT


This Waiver and Amendment Agreement (“Agreement”), made and entered into as of
February 12, 2016 (“Effective Date”), among RiceBran Technologies, a California
corporation (“Borrower”), NutraCea, LLC (“NutraCea”), Rice Rx, LLC (“Rice”),
Rice Science LLC (“Rice Science”), SRB-MERM, LLC (“MERM”), SRB-LC, LLC (“LC”),
SRB-MT, LLC (“MT”), SRB-WS, LLC (“WS”) SRB-IP, LLC (“IP”), each of the foregoing
a Delaware limited liability company, Healthy Natural, Inc., a Nevada
corporation (“H&N”), The RiceX Company, a Delaware corporation, (“RiceX”) and
RiceX Nutrients, Inc., a Montana corporation (“Nutrients,” and together with
NutraCea, Rice, Rice Science, MERM, LC, MT, WS, IP, H&N and RiceX, each a 
“Guarantor” and collectively, the “Guarantors”, and Borrower and Guarantors are
collectively referred to as the “Grantors”) and Full Circle Capital Corporation,
a Maryland corporation (“Agent” and a “Lender”).


Recitals:



A. The Grantors, the Lender and the Agent are parties to that certain Loan,
Guarantee and Security Agreement dated as of May 12, 2015 (as amended from time
to time, including the amendments effected pursuant to a Forbearance and
Amendment Agreement (“Forbearance Agreement”) among the parties hereto, dated
October 1, 2015, the “Loan Agreement”), pursuant to which the Agent and Lender
extended a secured lending facility to the Borrower; and




B. Grantors acknowledge that the Borrower has informed the Agent that it
anticipates to be in Default under Section 6 and Items 21(a), (b), (c) and (f)
of the Schedule to the Loan Agreement for failure to comply with (i) the Total
Debt to Adjusted EBITDA covenant for the periods ending March 31, 2016 and June
30, 2016 (ii) the Senior Debt to Adjusted EBITDA covenant for the periods ending
March 31, 2016 and June 30, 2016, (iii) the Adjusted EBITDA to Fixed Charges
covenant for the periods ending March 31, 2016 and June 30, 2016 , and (iv) Max
Leverage Ratio for the quarters ending March 31, 2016 and June 30, 2016 (the
“Potential Defaults”).




C. Grantors have requested that Agent and Lender (i) amend and waive certain
provisions of the Loan Agreement in order to address the Potential Defaults and
(ii) consent to the use of Borrower’s use of funds as provided herein;



NOW, THEREFORE, intending to be legally bound, the parties hereto covenant and
agree as follows:
 
Section 1.
Recitals.

 
1.1       The Recitals set forth above are hereby made a part of this Agreement
as if fully set forth herein below.
 

--------------------------------------------------------------------------------

Section 2.
Use of Terms; Definitions.

 
2.1       Capitalized terms used herein (including the Recitals above) shall
have the same meaning ascribed thereto in the Loan Agreement unless otherwise
specified herein.


2.2       Defined Terms.  For purposes of this Agreement, the following terms
shall have the meanings set forth below:


“New Financing” shall mean any equity financing completed by Borrower before
February 29, 2016 in which the aggregate purchase price is at least $2,500,000.


“Early Maturing Notes” shall mean those promissory notes that constitute
Subordinated Debt and that have scheduled maturity dates in 2016.


Section 3.          Waiver and Consent Regarding Halpern Loan.  On January 31,
2016, Baruch Halpern (or an entity affiliated with Baruch Halpern) (“New
Lender”) loaned $300,000 to Borrower (“Halpern Loan”).  The Halpern Loan accrues
interest at a rate of 11.75% per annum, matures on May 31, 2018 and must be
repaid when funds are released from the Irgovel Escrow Account.  If the Halpern
Loan is not repaid by June 30, 2016, then (i) the terms of the Halpern Loan
automatically will amend and restate to be the same as the terms applicable to
the secured promissory notes that constitute Subordinated Debt (ii) the Halpern
Loan will be secured by Grantor’s assets in the same manner that the other
Subordinated Debt that is secured pursuant to the Third Amended and Restated
Security Agreement that constitutes of the of the Subordinated Indebtedness
Documents (“Security Agreement”).  In connection with the Halpern Loan, Borrower
agreed to issue to New Lender a warrant to purchase 25,000 shares of Borrower’s
common stock.  If Borrower does not repay the Halpern Loan by June 30, 2016,
then Borrower must issue to New Lender an addition warrant to purchase 25,000
shares of Borrower’s common stock.  Borrower used the Halpern Loan proceeds to
make a capital contribution to Nutra SA, LLC, and Nutra SA, LLC used those funds
to make a capital contribution to Irgovel.  Lender and Agent hereby consent to
the Halpern Loan.  Further, Lender and Agent acknowledge and agree that the (i)
the Halpern Loan, (ii) Borrower’s grant of a security interest in its collateral
to secure the Halpern Loan pursuant to the Security Agreement, and (iii) the
actions described above in this Section 3 do not and will not constitute a
Default.
 
Section 4.
Waiver of Financial Covenants

 
4.1       Agent and Lender hereby waive any Defaults under the Loan Documents
that occurred on or prior to the Effective Date.


4.2       Agent and Lender hereby waive the Potential Defaults and the Grantors’
obligations to comply with Items 21(a), (b), (c) and (f) of the Schedule for the
periods ending March 31, 2016 and June 30, 2016.
 
Section 5.
Amendments to the Loan Agreement.

 
5.1       Item 21(e) of the Schedule is hereby amended and restated in its
entirety as follows:


“Minimum Liquidity. For the periods from February 1, 2016 through the July 15,
2016 (the “Liquidity Trigger Date”), the Grantors shall at all times maintain
cash on hand, including availability under the Revolving Commitment, of not less
than $1,500,000, provided that at least $750,000 of such amount must be in the
form of cash on hand.  From and after the Liquidity Trigger Date, the Grantors
shall at all times maintain cash on hand, including availability under the
Revolving Commitment, of not less than $2,000,000, provided that at least
$1,000,000 of such amount must be in the form of cash on hand.”
 

--------------------------------------------------------------------------------

5.2       Item 21(g) of the Schedule is hereby amended and restated in its
entirety to read as follows:


“(g)     Monthly Adjusted EBITDA:  Borrower shall maintain at all times, on a
consolidated basis, an average of the Monthly Adjusted EBITDA of not less than
$100,000 for each consecutive three (3) month period beginning on January 1,
2016, February 1, 2016, March 1, 2016, April 1, 2016 and May 1, 2016.  Borrower
shall submit to Lender its Monthly Adjusted EBITDA as soon as available, and in
any case not later than twenty (20) days after the end of each month. The
average of the Monthly Adjusted EBITDA shall be calculated by adding the Monthly
Adjusted EBITDA for the three months in the applicable period and dividing that
sum by three (3).”


Section 6.          Use of Proceeds.  Agent and Lender hereby consent to the use
of Grantors’ cash as follows, and agrees that such use of cash shall be deemed
to not be a Default under the Loan Documents:


6.1       Use of Proceeds from New Financing.  If Borrower completes a New
Financing, Borrower may use proceeds from the New Financing (“New Financing
Proceeds”) as follows:


(a)        Up to $1,000,000 may be reserved for use by Irgovel (such reserved
funds, the “Irgovel Reserve”), and, so long as Borrower is not in default prior
to or as a result of such contribution or loan, Borrower may contribute or loan
funds constituting the Irgovel Reserve to Nutra SA, LLC for use by Irgovel; and


(b)       Any remaining proceeds (net of expenses related to the New Financing)
may be used by Borrowers USA Segment for working capital purposes.
 
Any portion of the Irgovel Reserve that is maintained by Borrower because it has
not been contributed or loaned to Nutra SA, LLC shall not constitute cash on
hand for purposes of satisfying the Minimum Liquidity Requirement under Item
21(e) of the Schedule.


6.2       Use of Proceeds from Irgovel Escrow Account.  If funds are released
from the Irgovel Escrow Account to Borrower (“Released Escrow Funds”), Borrower
shall comply with Section 7 below, and subject to compliance with Section 7
below and so long as Borrower is not in default as a result of the repayments
contemplated below, Borrower may use such funds as follows:


(a)        Up to $315,000 of the Released Escrow Funds may be used to repay the
Halpern Loan;


(b)        Up to $225,000 of the Released Escrow Funds may be used to repay the
Early Maturing Notes;  and
 

--------------------------------------------------------------------------------

(c)       Any remaining portion of the Released Escrow Funds may be used by
Borrower’s USA Segment for working capital purposes.
 
Section 7.
Borrower Payments.

 
7.1      Without limitation to any other obligation under this Agreement, the
Loan Agreement or the other Loan Documents, in consideration of Agent and Lender
agreeing to the waivers and amendments contained herein, the Borrower hereby
agrees to pay a one-time waiver fee to Agent and Lender in the aggregate amount
of Seventy-Five Thousand Dollars ($75,000.00) in cash or other immediately
available funds upon execution of this Agreement.


7.2       Borrower agrees to apply One-Million Dollars ($1,000,000.00) of the
Released Escrow Funds towards the repayment of the Term Loan with three (3) days
of funds being released, and, regardless of whether such funds have been
released, such repayment shall occur no later than March 31, 2016.
 
Section 8.
Acknowledgments.

 
8.1       (a)        Acknowledgement of Obligations.  Grantors hereby
acknowledge, confirm and agree that as of the Effective Date, Borrower is
indebted to Agent and Lender for Loans and other financial accommodations under
the Loan Documents in the following principal amounts:


Revolving Loan:
 
$
1,720,350.00
 
Term Loan:
 
$
2,500,000.00
 



All such obligations under the Loan Agreement owing by Borrower together with
interest accrued and accruing thereon, and all fees, costs, expenses and other
charges now or hereafter payable by Borrower to Agent and Lender, are
unconditionally owing by Borrower to Lender, without offset, defense or
counterclaim of any kind, nature or description whatsoever.
 
(b)       Binding Effect of Documents.  Grantors hereby acknowledge, confirm and
agree that: (i) each of the Loan Documents to which a party have been duly
executed and delivered to Agent and Lender thereto by Grantors, and each is in
full force and effect as of the Effective Date, (ii) the agreements and
obligations of Grantors contained in the Loan Documents and in this Agreement
constitute the legal, valid and binding obligations of Grantors, enforceable
against Grantors in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law), and Grantors have no valid defense to the
enforcement of the obligations under the Loan Agreement and (iii)  Agent and
Lender are and shall be entitled to the rights, remedies and benefits provided
for in the Loan Documents and under applicable law or at equity.
 
Section 9.
Covenants, Representations and Acknowledgments of Grantors.

 
9.1       Each Grantor does hereby ratify, confirm and reaffirm all of the terms
and conditions of the Loan Agreement, and the other Loan Documents, to which
each are a party, in each case as such documents are amended and waived hereby;
and the Grantors further agree that each continues to be bound by the terms and
conditions thereof.
 

--------------------------------------------------------------------------------

9.2       Each Grantor does hereby ratify, confirm and reaffirm, without
condition, all liens and security interests in the collateral granted to the
Lender pursuant to the Loan Documents; and all such liens and security interests
shall continue to secure the Obligations as first priority liens (subject to
Permitted Liens).
 
9.3       Each Grantor represents and warrants to the Lender and the Agent that:


(a)       this Agreement has been duly executed and delivered by each Grantor
and constitutes the legal, valid and binding obligation of the Grantors
enforceable in accordance with its terms;
 
(b)       the representations and warranties set forth within the Loan Agreement
and the other Loan Documents continue to be true and correct in all material
respects as of the date of this Agreement, except those changes resulting from
the passage of time and those changes consented to by the Lender and the Agent,
if any;
 
(c)       Each Grantor has not suffered a material adverse change with respect
to its assets, business, operations or financial condition since the Closing
Date, other than the material adverse changes subject to written Agent
forbearance or waiver; and


(d)        the execution and delivery of this Agreement have been duly
authorized by all necessary action by the Grantors.


9.4       Other Covenants.  Each Grantor covenants and agrees to:


(a)        take any and all commercially reasonable actions of any kind or
nature whatsoever, either directly or indirectly, that are necessary to prevent
Lender from suffering a loss with respect to the Obligations or being deprived
of the Collateral, or of any rights or remedies of Agent with respect to the
Term Loan and the Loan Documents in the event of a Default by Grantors under any
other Loan Documents (or the ability to exercise such any rights or remedies);
and


(b)       use commercially reasonable efforts to preserve all assets of the
Grantors, except in the ordinary course of Grantor’s business.


Section 10.        Conditions Precedent.  This Agreement shall be effective as
of the date hereof provided that on the date of execution of this Agreement each
of the following conditions has been satisfied:


10.1     Contemporaneously with or prior to the execution hereof, each Grantor
shall deliver, or cause to be delivered, to the Agent and the Lenders such other
documents reasonably required by counsel for the Agent in connection with the
transactions contemplated by this Agreement.
 

--------------------------------------------------------------------------------

10.2     The Agent for the benefit of the Lender shall continue to have a first
priority lien (subject to Permitted Liens) on and security interest in the
collateral described in the Loan Agreement.


10.3     All legal details and proceedings in connection with the transactions
contemplated by this Agreement shall be satisfactory to counsel for the Agent,
and the Agent shall have received all such originals or copies of such documents
as the Agent may request.


10.4     Borrower shall have paid to the Agent its expenses associated with this
Agreement, including reasonable fees and expenses of counsel.  At the request of
the Borrower, the Agent will confirm that the conditions under this Section 9
were met to its satisfaction and this Agreement became effective.
 
Section 11.
Reservation of Rights.

 
11.1    Each Grantor acknowledges and agrees that Agent and Lender (i) have not
acquiesced to any noncompliance by the Borrower with the exact terms of the Loan
Agreement relating to any Default except as expressly set forth herein and the
Forbearance Agreement, (ii) intend to strictly enforce the terms of the Loan
Agreement and the Loan Documents (as amended and waived hereby), in the exercise
of Agent’s and Lender’s sole and absolute discretion, and (iii) hereby reserve
all rights, powers and remedies under the Loan Agreement and the other Loan
Documents with respect to any noncompliance with the terms of the Loan Agreement
or any of the other Loan Documents. Agent, in its discretion, may honor requests
by the Borrower for advances pursuant to the Loan Agreement, but in no event
shall Agent’s honoring of any such requests be deemed a waiver of any Default
that may occur or exist. Each Grantor acknowledges and agrees that advances and
other extensions of credit made by Agent to or for the benefit of the Borrower
and Grantor have been made in reliance upon, and are consideration for, among
other things, the covenants, agreements, representations and warranties of the
Grantors herein.
 
Section 12.
Miscellaneous

 
12.1     This Agreement shall be construed in accordance with, and governed by
the internal laws of, the State of New York without giving effect to its
conflict of laws principles.


12.2     This Agreement shall inure to the benefit of, and shall be binding
upon, the respective successors and assigns of the Grantors, the Lender and the
Agent. The Grantors may not assign any of its rights or obligations hereunder
without the prior written consent of the Agent.


12.3     This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.


12.4     All notices, communications, agreements, certificates, documents or
other instruments executed and delivered after the execution and delivery of
this Agreement may refer to the Loan Agreement without making specific reference
to this Agreement, but nevertheless all such references shall include this
Agreement unless the context requires otherwise.
 

--------------------------------------------------------------------------------

12.5     Each Grantor hereby ratifies and reaffirms the Loan Agreement and all
of its obligations and liabilities thereunder.  Borrower acknowledges and agrees
that all terms and provisions, covenants and conditions of this Agreement shall
be and remain in full force and effect and constitute the legal, valid, binding
and enforceable obligations of the Grantors.  Borrower shall pay to Agent all
costs and expenses, including legal fees, incurred by Agent in connection with
preparation, negotiation and closing of this Agreement.


12.6     This Agreement is not intended to be, nor shall it be construed to
create, a novation or accord and satisfaction, and the Loan Agreement, as
amended hereby, shall remain in full force and effect.  Notwithstanding any
prior mutual temporary disregard of any of the terms of the Loan Agreement, the
parties agree that the term of each of the Loan Agreement shall be strictly
adhered to on and after the date hereof, except as expressly modified or waived
by this Agreement and the Forbearance Agreement.


12.7     To induce Agent to enter into this Agreement, each Grantor hereby
releases, acquits, and forever discharges Agent and the Lender and their
respective officers, directors, agents, employees, successors and assigns (the
“Released Parties”), from all liabilities, claims, demands, actions or causes of
action of any kind (if any there be) arising on or before the date of this
Agreement, whether absolute or contingent, due or to become due, disputed or
undisputed, liquidated or unliquidated, at law or in equity, or known or
unknown, that any one or more of them now have or ever have had against the
Released Parties, whether arising under or in connection with the Loan Agreement
or otherwise.


12.8     Each Grantor hereby waives the benefit of any statute of limitations
that might otherwise bar the recovery of any of the Obligations from any one or
more of them.


12.9     Except as specifically set forth herein, neither this Agreement,
Lenders’ continued making of loans or other extensions of credit at any time
extended to Borrower in accordance with the Loan Agreement shall be deemed a
waiver of or consent to any Default.


12.10   Nothing in this Agreement shall be construed to alter the existing
debtor-creditor relationship between Grantors and Lender.  This Agreement is not
intended, nor shall it be construed, to create a partnership or join venture
relationship between or among any of the parties hereto.  No Person other than a
party hereto is intended to be a beneficiary hereof and no Person other than a
party hereto shall be authorized to rely upon or enforce the contents of this
Agreement.


12.11   Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.


12.12   Any reference to the Loan Agreement contained in any document,
instrument or agreement executed in connection with the Loan Agreement, shall be
deemed to be a reference to the Loan Agreement as modified or waived by this
Agreement.


12.13   This Agreement is a Loan Document.
 

--------------------------------------------------------------------------------

12.14   In the event there is a conflict between the terms of this Agreement and
the other Loan Documents, the terms of this Agreement shall control.


[Signature Page Follows]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantors, Agent and Lender have executed this Agreement as
of the day and year first above written.


GRANTORS:
 
RICEBRAN TECHNOLOGIES
 
SRB-MT, LLC
 
 
 
 
 
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 
 
 
 
 
 
NUTRACEA, LLC
 
SRB-WS, LLC
 
 
 
 
 
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 
 
 
 
 
 
RICE RX, LLC
 
SRB-IP, LLC
 
 
 
 
 
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 
 
 
 
 
 
RICE SCIENCE LLC
 
HEALTHY NATURAL, INC.
 
 
 
 
 
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 
 
 
 
 
 
SRB-MERM, LLC
 
THE RICEX COMPANY
 
 
 
 
 
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 
 
 
 
 
 
SRB-LC, LLC
 
RICEX NUTRIENT, INC.
 
 
 
 
 
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 

 
[Signature Page to Waiver and Amendment Agreement]
 

--------------------------------------------------------------------------------

Agreed to and accepted this __ day of February, 2016.


AGENT AND LENDER
       
FULL CIRCLE CAPITAL CORPORATION
       
By:
/s/ Gregg J Felton  
Name: Gregg J Felton
 
Title:   President & CEO
 

 
 

--------------------------------------------------------------------------------